Citation Nr: 1002693	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased disability rating for recurrent 
dislocation of the left shoulder, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to May 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision by the 
Providence, Rhode Island Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the Veteran's claim for an increase 
above the existing 20 percent rating for his service-
connected left shoulder disability.

In addition to appealing the left shoulder rating, the 
Veteran also appealed the September 2006 denial of his claim 
for non-service-connected disability pension.  In a June 2007 
decision, the RO granted the Veteran non-service-connected 
disability pension.  Therefore, the pension issue is no 
longer on appeal.


FINDING OF FACT

The Veteran's left shoulder disability is manifested by 
recurrent dislocation and some limitation of motion above the 
shoulder, but without fibrous union, nonunion, or loss of the 
head of the humerus.


CONCLUSION OF LAW

Disability due to recurrent dislocation of the left shoulder 
does not meet the criteria for a disability rating higher 
than 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5201, 5202, 5203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

With regard to the rating of the Veteran's left shoulder 
disability, the RO provided VCAA notice in letters issued in 
March 2006 and May 2008.  In a March 2006 letter, the RO 
advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  Another March 2006 
letter advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability 
and the effect that the disability has on his employment.  
The notice also provided examples of pertinent medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific").  Similar 
information regarding the types of evidence needed to 
consider a disability evaluation was provided in the May 2008 
letter, along with the relevant rating criteria.  The March 
2006 letter also advised the Veteran of how effective dates 
are assigned, and the type evidence which impacts those 
determinations.  The case was last adjudicated in a May 2008 
supplemental statement of the case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran, including service treatment records, post service 
treatment records, and VA examination reports.  

In this case, the Veteran was notified and aware of the 
evidence needed to substantiate that claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran actively participated 
in the claims process by submitting argument and release 
forms, and reporting for VA medical examinations.  Thus, the 
Veteran was provided with a meaningful opportunity to 
participate in the claims process, and he has done so.  Any 
error in the sequence of events or content of the notices is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  VA has 
substantially complied with the notice and assistance 
requirements, and the Veteran is not prejudiced by a decision 
on the claim at this time.

Rating for Left Shoulder Disability

During the Veteran's service, he sustained left shoulder 
injury, with dislocation of that shoulder.  Soon after his 
1975 separation from service, he sought service connection 
and compensation for left shoulder disability.  The RO 
granted service connection for the Veteran's left shoulder 
disability, described as residuals of recurrent dislocation.  
The RO assigned a 20 percent disability rating.  In March 
2006, the Veteran requested an increase above the 20 percent 
rating for the left shoulder disability.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When evaluation 
of a musculoskeletal disability is based on limitation of 
motion, VA regulations provide, and the Court has emphasized, 
that evaluation must include consideration of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The Veteran's service treatment records reflect that, while 
participating in a boxing match in September 1974, the 
Veteran missed his opponent and his left shoulder dislocated.  
The Veteran's left shoulder disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202.

In evaluating disabilities of the upper extremities, the VA 
rating schedule provides different ratings depending on 
whether the extremity is the major or the minor one for the 
individual.  The Veteran is right-handed, so his left 
shoulder and arm are his minor ones.  

Diagnostic Code 5202 provides for a 20 percent rating, but no 
higher, for recurrent dislocation of the minor humerus at the 
scapulohumeral joint.  Similarly, malunion of the minor 
humerus warrants no more than a 20 percent rating.  
Impairment of the minor humerus is rated at 40 percent if 
there is a fibrous union, 50 percent if there is nonunion or 
false flail joint, and 70 percent if there is loss the head 
of humerus, with flail shoulder.

For impairment, including malunion, nonunion, or dislocation, 
of the clavicle or scapula on the minor side, the maximum 
rating is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.  Limitation of motion of the minor arm at the shoulder 
is rated at 20 percent if motion is limited to shoulder 
level, and 30 percent if motion is limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Ratings 
higher than 20 percent can be assigned for ankylosis of the 
minor shoulder, depending on the position in which the 
shoulder is ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 
5200.  Impairment of the shoulder may also be rated on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200-5203.

On VA joint examination in March 2006, the Veteran reported 
that his left shoulder disability had increased in severity.  
He reported that his left shoulder pain was constant, 
radiated down his arm to his fingers, and made it difficult 
to sleep while lying on his left side.  He sated that he had 
instability and paresthesias of left arm down to the 
fingertips.  He indicated that his left shoulder was weak and 
stiff, and had diminished ranges of motion.  The examiner 
observed winging of the Veteran's left scapula, and 
fasciculations of the latissimus dorsi with abduction of that 
arm.  The left shoulder had crepitus.  The ranges of motion 
of the left shoulder were to 180 degrees of forward flexion, 
100 degrees of abduction, 50 degrees of external rotation, 
and 50 degrees of internal rotation.  There was end point 
pain with abduction, external rotation, and internal 
rotation.  Testing showed impingement of the left shoulder.  
Motor strength was 4/5 on the left.  Holding a five pound 
weight, the Veteran could perform only one abduction of the 
left shoulder, compared with ten repetitions of abduction 
using the right shoulder.

In a July 2006 general medical examination VA examination, 
the Veteran reported that he last worked in 2003 and resigned 
due to incarceration.  He stated that his left shoulder 
chronically dislocated, but then went back into place.  He 
stated that the range of motion of that shoulder was limited.  
He related that he could not lift or raise his left arm 
overhead, as that shoulder would dislocate if he tried to do 
so.  He indicated that he could perform other functions 
without difficulty.  The examiner observed some atrophy of 
muscles of the left shoulder, and inferior dislocation of the 
humeral head.  The left shoulder had abduction and flexion to 
approximately 110 degrees each, with the humeral head out of 
the joint.  The Veteran relocated the humeral head by 
changing position.  The Veteran could move the left shoulder 
to 70 degrees each of internal and external rotation and 40 
degrees of adduction.  Motor strength was 4/5 on the left.  
Neurological examination showed intact sensory examination to 
pain, touch, temperature, vibration and position.  Motor 
examination was intact.  The examiner noted that with respect 
to employability, the Veteran's multiple disabilities 
(including hypertension, low back, right knee, and left 
shoulder) would not preclude him from sedentary employment.

VA treatment records reflect treatment for various 
conditions; but the records from 2006 and 2007 do not provide 
additional information about his left shoulder disability.

The Veteran underwent another VA examination in March 2008 in 
which the claims file was reviewed.  At that time his 
shoulders appeared symmetrical.  Forward flexion was to 180 
degrees times four with no pain, weakness, fatigue or lack of 
endurance.  Such was repeated with a 2 pound weight with no 
change after 4 repetitions.  Shoulder abduction was 0 to 170 
degrees times four, again without pain, weakness, fatigue or 
lack of endurance.  Abduction decreased to 0 to 160 degrees 
with a two pound weight after four repetitions with no pain, 
weakness, fatigue or lack of endurance.  External and 
internal rotation was 0 to 90 degrees with no pain, weakness, 
fatigue or lack of endurance.  Hand grip was extremely strong 
and there was good strength to resisting abduction and 
adduction of the upper arm.  It was noted that the Veteran 
reported frequent dislocations of his shoulder which relocate 
spontaneously.  The examiner noted that during the 
examination, the shoulder appeared stable.  He noted that 
there did not appear to be any pain on movement and 
repetitive use did not increase the pain, weakness, fatigue 
or lack of endurance.  

Examinations of the Veteran's left shoulder show some 
impairment, but not impairment that warrants a rating higher 
than 20 percent.  The shoulder disability at times limited 
motion of the arm, but does not limit motion to 25 degrees 
from the side.  The left shoulder is not ankylosed, and the 
humerus does not have a fibrous union, nonunion, or loss of 
the humeral head.  

The Board has also considered Diagnostic Codes 8518 and 8519.  
Impairment of the minor side circumflex nerve, which affects 
abduction and outward rotation of the arm, is rated at 0 
percent for mild incomplete paralysis, 10 percent for 
moderate incomplete paralysis, 20 percent for severe 
incomplete paralysis, and 40 percent for complete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8518.  Impairment of the 
long thoracic nerve, which affects the ability to raise the 
arm above shoulder level, and which is involved in winged 
scapula deformity, is rated at 0 percent for mild incomplete 
paralysis, 10 percent for moderate incomplete paralysis, 20 
percent for severe incomplete paralysis, and 20 percent for 
complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8519.  A note to that code indicates that the rating may not 
be combined with motion lost above shoulder level.  Id.

In any event, neurological examination was normal in 2006 and 
the Veteran had excellent grip strength in the hand.  The 
preponderance of the evidence, then, is against a rating 
higher than 20 percent for the left shoulder disability.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's left shoulder disability.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

The Veteran has not had frequent hospitalizations for his 
left shoulder disorder.  He has reported that several 
disorders, including disorders of his low back, right knee, 
hypertension and left shoulder, cause him to be unemployed.  
In VA treatment visits in 2006 and 2007, the Veteran reported 
active problems with low back pain; but the treatment notes 
did not address any left shoulder symptoms.  The 2006 VA 
examiner noted the Veteran reported he left work in 2003 due 
to incarceration.  Moreover, that examiner noted the 
Veteran's multiple disabilities would not preclude him from 
sedentary employment.  Thus, the manifestations and effects 
of the Veteran's left shoulder disability are contemplated by 
the rating schedule, and adequately addressed in the 
evaluation assigned.  Consequently, referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating higher than 20 percent for 
recurrent dislocation of the left shoulder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


